        Case 3:21-cr-00052-MCR Document 16 Filed 09/01/21 Page 1 of 1




         IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF FLORIDA
                     PENSACOLA DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,

v.                                        Case No. 3:21cr52/MCR

STEPHEN M ALFORD,

              Defendant.
______________________________/

                             NOTICE OF APPEARANCE

      COMES NOW the undersigned attorney, Assistant Federal Public Defender

RANDALL LOCKHART, and gives notice that he will be counsel for the defendant

in the above-styled cause.

      RESPECTFULLY SUBMITTED this 1st day of September, 2021.


                                     /s/ Randall S. Lockhart
                                    RANDALL S. LOCKHART
                                    Michigan Bar No. P58597
                                    Attorney for Defendant
                                    3 W. Garden Street, Ste. 200
                                    Pensacola, FL 32502
                                    (850) 432-1418
                                    Randall_Lockhart@fd.org
